.   ."
    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                          I'

                          United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                                                                                                                                         'I
                                                 V.                                              (For Offenses Committed On or After November I, 1987)


                          Santos Melchor-Martinez                                                Case Number: 3:19-mj-24190

                                                                                                 KarenM Ste                 -
                                                                                                 Defendant's Attorn
                                                                                                                                  FILED
                                                                                                                      .11




    REGISTRATION NO. 90868298

    THE DEFENDANT:                                                                                                                 OCT 16 2019
     IZi pleaded guilty to count(s) _l_o_f_C_o_m_,_p---'la---'i_nt---'------------l------l.-;.i.·.1:!i--!l..,..l""1,,~;:,,__i,n"'1s.,_ru:R;,,IC"-Tt..:C,c0~U~R~T'c,..+
     D was found guilty to count( s)                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                       .                 n~~11TV
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                           Nature of Offense                                                                      Ciiunt Number(s)
    8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                            1

     •     The defendant has been found not guilty on count( s)
                                                                                       -------------------
     •     Count(s)
                       --~---------------
                                                                                                  dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                    ~,I
                                    ,'°\ TIME SERVED                                      • ________ days
     IZl   Assessment: $10 WAIVED          IZl Fine: WAIVED
     IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the   defendant's possession at the time of arrest upon their deportation or removal.
     D     Court recommends defendant be deported/removed with relative, - - - - - - ~ - - charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution; costs, and specialassessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify tlii; court and
    United States Attorney of any material change in the defendant's economic circumstances.                                                   I.
                                                                         l ,,·/7

                     /;1 !l/
                             ,'')

                                                                                             Wednesday, October 16, 2019



    Rece1.ve d l /    :11-1,A.lf.,
                              ,,                   / ,,
                                               __ ..,,     /--\
                                                                    fl/
                                                                  /'/\
                                                                                             Date of Imposition of Sentence


                                                       1
                  DUSM
                                     I / ,I                                                 I a : ~ A R R Y M KUIDIBN
                                    1/
                                     ,_;I-;
                                                                                             UNITED STATES MAGISTRATE JUDGE

                                     :'A;··_
    Clerk's Office Cqp,y
